DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. The arguments pertain to the previous USC 102 rejections in light of the amendment. The amendment has necessitated a modification of the rejections to obviousness-type. The arguments are therefore moot. The cancellation of claim 14 has obviated the double patenting rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tobey (US 2013/0137151 A1) in view of Joshi (US 2009/0031615 A1).
Regarding claims 1 and 21, Tobey discloses a process comprising: heating a gas used for drying biomass (paragraph 110); drying the biomass using the heated gas through direct contact with the biomass to created dried biomass (paragraph 108); passing the dried biomass to a gasification process to produce syngas (paragraph 109); fermenting the syngas in a fermentor using a microorganism that produces an off-gas (tail gas) and a liquid (broth) product (paragraph 121); passing the liquid to a product recovery process (centrifuge) wherein fermentation byproduct solid is separated from the liquid (paragraph 121); wherein the off-gas is used to provide heat for drying the biomass (paragraph 123). Tobey discloses providing the solids to waste treatment (paragraph 124) but not recycling them to the gasification process. Joshi—in an invention for a gasification and fermentation system—discloses providing fermentation separation residue to a gasification reactor with the appropriate treatment (such as drying) to enhance the efficiency of the reactor (paragraph 26). It would have been obvious to one having ordinary skill in the art at the time of invention to recycle the solid byproduct of Tobey to the gasifier of Tobey after drying the recycle stream to enhance the efficiency of the system as suggested by Joshi.
Regarding claim 2, Tobey discloses that the biomass is wood chips (paragraph 108).
Regarding claims 3 and 4, Tobey discloses that the off-gas comprises hydrogen, carbon monoxide, carbon dioxide, nitrogen, and methane (paragraph 122).
Regarding claims 5 and 6, Tobey discloses that the microorganism is Butyribacterium or Clostridium (paragraph 81).
Regarding claim 10, Tobey discloses that the drying as is air (paragraph 70).
Regarding claims 11 and 12, Tobey discloses that drying the biomass improvise gasification efficacy (paragraph 56).
Regarding claim 13, Tobey discloses combusting process gas for drying (paragraph 110).
Regarding claim 22, Tobey discloses that the product recovery centrifuge produces an aqueous fermentation menstruum (paragraph 119) and Joshi discloses the desirability of a quench process for the gasifier (paragraph 30). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the aqueous byproduct of Tobey as a quench fluid as suggested by Joshi as part of the recycle process outlined in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725